Citation Nr: 0029297	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  96-39 657	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Medical Center (MC) in Seattle, Washington



THE ISSUE

Entitlement to financial assistance in acquiring a stair 
glide.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to June 
1967.  He was awarded the Purple Heart Medal, and the Combat 
Action Ribbon, among other awards, for wounds sustained in 
combat and service to his country.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in March 1998, at which time it was remanded 
for due process concerns.  Subsequent to completion of the 
evidentiary development requested on remand, the MC 
Prosthetic and Sensory Aids Service issued a Supplemental 
Statement of the Case in September 1998.


FINDINGS OF FACT

1.  Service connection is in effect for paraplegia; rated as 
100 percent disabling; a colostomy secondary to a gunshot 
wound to the bowel, rated as 100 percent disabling; a lumbar 
plexus injury with neurogenic bladder, rated as 60 percent 
disabling; and a sacral decubitus ulcer, rated as 
noncompensable.  Additionally, the veteran is in receipt of 
special monthly compensation and aid and attendance benefits 
on account of his extraordinary disabilities.

2.  In February 1968, the veteran utilized a one-time VA 
specially-adapted housing benefit.  

3.  Based upon a home visit, medical experts from the VA 
Prosthetic and Sensory Aids Service, concluded that a stair 
lift was not medically necessary for the veteran's care and 
treatment.





CONCLUSIONS OF LAW

1.  The Board has no jurisdiction over issues involving 
medical determinations regarding the need for and 
appropriateness of specific types of medical care and 
treatment for an individual.  38 U.S.C.A. §§ 511, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 20.101 (1999).

2.  Reimbursement for the cost of prosthetic aids is 
prohibited by law.  38 U.S.C.A. §§ 1728, 2101, 7304 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.809, 3.809a, 17.129, 
17.150 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran sustained a gunshot wound during combat in 
Vietnam in 1967.  As a result of this wound, he has lost the 
use of his lower extremities.  Service connection has been in 
effect since that time for paraplegia; rated as 100 percent 
disabling; a colostomy secondary to a gunshot wound to the 
bowel, rated as 100 percent disabling; a lumbar plexus injury 
with neurogenic bladder, rated as 60 percent disabling; and a 
sacral decubitus ulcer, rated as noncompensable.  
Additionally, he is in receipt of special monthly 
compensation and aid and attendance benefits on account of 
his extraordinary disabilities.  He is eligible for VA 
medical treatment for any disability.  By virtue of the 
nature of his disabilities, he is also eligible for a VA 
specially-adapted housing benefit.  Indeed, a review of his 
claims file reveals that this one-time benefit was granted in 
February 1968.

By letter of April 1996, the veteran indicated that he was 
having some renovation done to his home and that he desired 
to create a home office in a basement room.  Because he is 
confined to a wheelchair, he explained, the room was not 
accessible to him at that time.  To make the room accessible, 
he had solicited a construction company to install a stair 
glide in the stairway leading to the basement.  He requested 
that the VA pay for the stair glide through the Prosthetic & 
Sensory Aids Service.  

As set forth in the previous remand, the Board has appellate 
jurisdiction to review questions of law and fact involved in 
decisions concerning VA benefits.  38 U.S.C.A. §§ 511, 7104; 
38 C.F.R. § 20.101(a).  This, however, does not encompass 
jurisdiction over medical determinations of the Veterans 
Health Administration, including the VAMC and the Prosthetic 
and Sensory Aids Service. 38 C.F.R. § 20.101(b).  With regard 
to VAMC determinations, the Board does have authority to 
review questions of basic eligibility for outpatient care or 
appliances, but the case at hand does not involve that area, 
inasmuch as the veteran's basic eligibility is acknowledged.  
Medical determinations, such as the need for and 
appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  Id.; Meakin v. West, 
11 Vet. App. 183 (1998).

In the remand, the Board took care to explain the possible 
bases of the veteran's entitlement to provision of a stair 
glide.  In particular, it was noted that prosthetic and 
similar appliances, including therapeutic and rehabilitative 
devices, may be purchased for any veteran upon a 
determination of feasibility and medical need, provided the 
appliances are a necessary part of outpatient care for which 
the veteran is eligible under 38 U.S.C.A. § 1712 and 
38 C.F.R. § 17.93.  38 C.F.R. § 17.150.  

However, only if the installation of a stair glide is limited 
in scope and minor in nature and does not constitute a 
structural alteration or home improvement, can such 
installation be charged to the prosthetics department/budget.  
A stair glide installation which would involve such an 
alteration or improvement, would fall under a different 
program, that of the specially adapted housing benefit and 
special home adaptation grants provided for in 38 U.S.C.A. 
§ 2101 and 38 C.F.R. §§ 3.809, 3.809a.  If the veteran has 
already utilized the one-time specially-adapted housing 
benefit or special home adaptation grant, the cost of 
installation of a such a stair glide must be borne by the 
veteran.

As noted above, the veteran was already provided the one-time 
specially-adapted housing benefit in February 1968.  
Therefore, the only remaining basis for entitlement to VA 
provision of a stair glide was the VA Prosthetics Department.  
The regulations governing disbursements for stair glides 
under the prosthetics budget require an assessment of medical 
need, including a home visit to determine alternative 
availability for a home office and exercise facility, a 
medical evaluation of the safety in transferring from a 
wheelchair to a chair lift, and evaluation by medical staff 
of any prescribed therapy or exercise programs, and a 
statement by a physician regarding the medical consequences 
of denying the claim, if any.  Review of the file shows that 
such an assessment was conducted by a team of experts from 
the Prosthetic and Sensory Aids Service, including a physical 
therapist, and several physicians, who concluded that a stair 
lift was not medically necessary for the veteran's care and 
treatment.  Thus, the Board is satisfied that the veteran was 
accorded complete due process by the VAMC in the development 
and adjudication of his claim.

Review of the evidence of record shows that the veteran had a 
stair glide installed, apparently at his own expense, prior 
to the resolution of this appeal.  At the time of the home 
visit requested in the Board's remand, which took place in 
July 1998, a stair glide which provided access to the 
veteran's basement was in place and the veteran was using it 
to access his home office.  A well-defined principle grounded 
in the law regarding both the provision of prosthetic devices 
and special home adaptations is that the benefit must be 
approved in advance.  The laws and regulations providing for 
each program specify that the benefit may be provided only 
after the medical need therefor has been identified by the 
VA.  After-the-fact reimbursement for the cost of prosthetic 
equipment or home adaptations paid for by the veteran is 
prohibited.  See 38 U.S.C.A. §§ 1728, 2101, 7304, and 
38 C.F.R. §§ 3.809, 3.809a, 17.129, 17.150.  

The Court has held that although a claimant was eligible for 
VA hospital care under 38 U.S.C.A. § 1710, that there were no 
provisions under that section to allow for reimbursement of 
medical expenses incurred at a non-VA facility.  Zimick v. 
West, 11 Vet. App. 45, 50 (1998) (citing Malone v. Gober, 10 
Vet. App. 539, 543 (1997)).  "The payment of money from the 
[Federal] Treasury must be authorized by a statute."  Office 
of Personnel Management v. Richmond, 496 U.S. 414, 424, 110 
L. Ed. 2d 387, 110 S. Ct. 2465 (1990).  Moreover, "an officer 
or employee of the United States Government . . . may not . . 
. make or authorize an expenditure or obligation exceeding an 
amount available in an appropriation or fund for the 
expenditure or obligation."  31 U.S.C.A.. § 1341(a); see also 
31 U.S.C.A. § 1350 (providing for criminal penalties for the 
violation of § 1341(a)).  Similarly, in this case, given this 
absence of specific statutory authority providing for 
reimbursement to the veteran for the cost of the stair glide, 
the veteran is left without a remedy.  

In conclusion, appropriate due process regarding the 
veteran's claim for a stair glide under the laws and 
regulations allowing for VA provision of prosthetic aids has 
been provided.  The Board has no jurisdiction over the 
substance of the medical experts' determination that the 
veteran has no medical need for a stair glide.  The veteran 
is ineligible for VA payment for a stair glide under the 
program allowing the VA to pay for specially-adapted housing 
as he has already exhausted this one-time benefit.  
Furthermore, reimbursement for the expenses already borne by 
the veteran in installing a stair glide without prior 
approval by the VA is prohibited by law.  Thus, there is no 
basis in law for the VA to pay for the veteran's stair glide 
or any portion of the costs related to the stair glide and 
the veteran's appeal must be denied.


ORDER

Financial assistance in acquiring a stair glide and 
reimbursement for moneys already expended in acquiring a 
stair glide are denied.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals


 

